Citation Nr: 0521994	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  02-11 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

In a rating decision dated in March 1989, the Regional Office 
(RO) denied the veteran's claims for service connection for a 
low back disability and peptic ulcer disease.  He was 
notified of these determinations and of his right to appeal 
by a letter dated the following month, but a timely appeal 
was not received.  He has subsequently sought to reopen his 
claims for service connection for these disabilities.  

By letter dated in April 2001, the RO informed the veteran 
that the additional evidence was not new and material, and 
his claims for service connection for a low back disability 
and peptic ulcer disease remained denied.  The veteran 
appealed this decision to the Board of Veterans' Appeals 
(Board).  When this case was previously before the Board in 
October 2003, it was remanded in order to ensure due process.  
As the requested action has been accomplished, the case is 
again before the Board for appellate consideration.

The Board notes that the veteran indicated on his substantive 
appeal received in August 2002 that he wanted to testify at a 
hearing before a Veterans Law Judge at the RO.  The record 
discloses that the veteran failed to report for a 
videoconference hearing that was scheduled for February 2003.  
In June 2003, the Board advised the veteran that the tape of 
the hearing that he attended in February 2003 was inaudible, 
and he was asked to clarify whether he wanted another 
hearing.  He reported the following month that he did not 
wish to attend a hearing and wanted his case considered on 
the evidence of record.  Thus, while there is some 
discrepancy as to whether the veteran ever attended a 
hearing, the record is clear that his most recent statement 
reflects that he did not want a hearing.  





FINDINGS OF FACT

1.  By rating decision dated in March 1989, the RO denied 
service connection for peptic ulcer disease and a low back 
disability.  The veteran was notified of this decision and of 
his right to appeal, but a timely appeal was not filed.

2.  The evidence added to the record since the March 1989 
determination is cumulative of the evidence previously 
considered with regard to service connection for peptic ulcer 
disease, and is not so significant that it must be considered 
in order to decide fairly the merits of the claim for service 
connection.

3.  The evidence added to the record since the March 1989 
determination is cumulative of the evidence previously 
considered with regard to service connection for a low back 
disorder, and is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection.


CONCLUSIONS OF LAW

1.  The RO's decision of March 1989, which denied service 
connection for peptic ulcer disease is final.  38 
U.S.C.A.§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2004).

2.  The evidence received since the March 1989 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for peptic ulcer disease.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).

3.  The RO's decision of March 1989, which denied service 
connection for a low back, is final.  38 U.S.C.A.§ 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

4.  The evidence received since the March 1989 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for a low back disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in March 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claims, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claims.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were initially adjudicated prior to the 
provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the appellant full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claims, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
VA outpatient treatment records and the reports of VA 
examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claims.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

	I.  New and material evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 
which define new and material evidence were changed in 2001, 
but only as to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)).)  Under the standard in effect in the 
veteran's case, newly received evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was informed 
of the last final disallowance of the claim for service 
connection for peptic ulcer disease and a low back disability 
in April 1989.  Therefore, the Board must review, in light of 
the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that determination.  In order to do so, the Board will 
separately describe the evidence that was of record at that 
time, and the evidence presented subsequently.  The prior 
evidence of record is important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.




The old evidence

A.  Peptic ulcer disease 

A report of medical history in October 1965 discloses that 
the veteran reported chest pain and coughing up blood.  It 
was indicated that it was related to "esophagitis."  It was 
further noted that the veteran was not hospitalized for it.  
He also reported that he had vomited blood two weeks earlier, 
and that he had experienced retrosternal pain for about three 
months.  A clinical evaluation of the abdomen and viscera on 
the entrance examination in October 1965 was normal.  In June 
1966, the veteran reported a one to two year history of 
midepigastric and substernal burning pain that usually 
occurred two hours after eating and in the late morning.  It 
was relieved by food or milk.  There was no radiation of 
pain, change in bowel movements, hematemesis, melena or tarry 
stool.  It was related that the veteran had been treated in 
the past by a civilian physician, but that no upper 
gastrointestinal series was done.  Following an examination, 
the pertinent diagnoses were rule out hiatus hernia, peptic 
ulcer and possible gastritis of unknown etiology.  

The service medical records also show that epigastric burning 
was noted in August 1966.  It was indicated in November 1966 
that the veteran's story was consistent with hyperacidity.  
The veteran reported intermittent mid-abdominal pain for six 
to eight months in December 1966.  It was stated that there 
was a poor relationship to meals.  He had no vomiting or 
other gastrointestinal symptoms.  His stools were normal.  
Following an examination, the pertinent impressions were 
abdominal pain and possible ulcer.  He complained of stomach 
trouble in February 1967.  The impression was intestinal flu.  
In May 1967, the veteran reported pain in the right lower 
quadrant since the previous day.  An examination revealed 
that the abdomen was soft.  There was no distension.  The 
diagnostic impression was gastroenteritis, rule out 
appendicitis.  The veteran was noted to be much better when 
seen two days later.  A report of medical history in October 
1967 shows that the veteran denied stomach trouble.  A 
clinical evaluation of the abdomen and viscera on the 
separation examination in October 1967 was normal.  Two days 
later, he was seen for pain over the right lower quadrant for 
the previous two days.  The impression was urinary tract 
infection.  

Private medical records show that the veteran was seen with 
abdominal pain in December 1985.  The pertinent assessment 
was ulcer.  The impression following an upper 
gastrointestinal series in March 1987 was that the findings 
were consistent with active duodenal ulcer.  

The veteran was afforded a VA examination in October 1988.  
He related that he had had peptic ulcer disease since 1965.  
Following an examination, the pertinent diagnosis was history 
of peptic ulcer disease, recurrent, controlled with 
medication.  

B.  Low back disability 

The service medical records show that the veteran was seen 
for low back pain in September 1966.  The diagnosis was 
sciatica.  Later that month, he reported an acute low back 
strain.  He was treated with medication.  He was returned to 
full duty two days later.  The following month, the veteran 
complained of recurrent low back pain.  There was no 
radiation to the legs.  The pertinent impression was 
paravertebral spasm.  In March 1967, the veteran reported a 
six-month history of intermittent high lumbar and 
costovertebral angle pain that recurred episodically.  There 
was no history of recent trauma.  An examination showed no 
deformity of the back.  There was slight bilateral lumbar 
paraspinal pain.  An X-ray study of the lumbosacral spine was 
negative.  It was reported later that month that a work-up 
for recurrent low back pain was negative.  Medication was 
prescribed.  Still later in March 1967, the veteran was seen 
for chronic pain in the paralumbar area.  An examination 
revealed tenderness but no spasm in the paralumbar 
musculature.  There was full range of motion.  The veteran 
denied having recurrent back pain on a report of medical 
history in October 1967.  On he separation examination in 
October 1967, the spine was evaluated as normal.  

On VA examination in October 1988, the veteran reported that 
he had experienced low back pain since 1965.  Following an 
examination, the pertinent diagnosis was low back syndrome, 
recurrent.  

The March 1989 rating decision 

By rating action dated in March 1989, the RO denied service 
connection for peptic ulcer disease on the bases that no 
ulcer was confirmed in service or within one year thereafter; 
any pre-service gastrointestinal symptoms did not increase in 
severity during service; and that there was no continuity of 
symptomatology following the veteran's discharge from 
service.  With respect to the claim for service connection 
for a low back disability, the RO concluded that the in-
service symptoms were acute and transitory and that there was 
no residual disability at the time of the veteran's 
separation from service.

The additional evidence 

The additional evidence consists of private and VA medical 
records, to include the reports of VA examinations, and a 
statement from an acquaintance of the veteran.  The medical 
records reflect diagnoses including lumbosacral strain and 
duodenal ulcer.  On VA neurological examination in February 
2001, the veteran related that he had been involved in a 
motor vehicle accident in 1990 in which he injured his neck 
and low back.  During a VA general medical examination in 
February 2001, he stated that his peptic ulcer disease began 
in service.  He added that an upper gastrointestinal series 
was performed in service and that it confirmed a duodenal 
ulcer.  He also stated that his back condition began in 
service since his job required heavy lifting on a daily 
basis.  He maintained that his back continued to be 
symptomatic throughout service.  He claimed that the 1990 
accident exacerbated his back pain.  The diagnoses were 
peptic ulcer disease and chronic degenerative disease of the 
lumbosacral spine with radiculopathic symptoms.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 2002).

Where a veteran served 90 days or more during a period of war 
and peptic ulcer disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

As noted above, the RO denied the veteran's claim for service 
connection for peptic ulcer disease on the basis that it was 
not shown in service or within one year thereafter, and there 
was no clinical evidence to link the ulcer disease first 
documented many years following his discharge from service, 
to his period of active duty.  The March 1989 rating action 
also concluded that a chronic low back disability was not 
demonstrated during service.  In this regard, the Board 
observes that there is no clinical evidence of treatment for 
peptic ulcer disease or a low back disability for nearly 20 
years after service.  The evidence submitted since the March 
1989 rating decision consists of clinical records of 
treatment beginning in 1990.  There is also a statement from 
a friend of the veteran to the effect that his alcoholism led 
to ulcer disease.  

This evidence is new in that it was not previously of record.  
It cannot be deemed to be material since it merely confirms 
that the veteran had peptic ulcer disease and a low back 
disability beginning many years after service.  The recently 
received evidence, considered in conjunction with the record 
as a whole, does not suggest that the veteran's peptic ulcer 
disease or low back disorder is related in any way to 
service.  Similarly, the statement from the veteran's friend 
linking alcoholism to peptic ulcer disease does not 
constitute new and material evidence.  As a lay person, he 
lacks the capability to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The evidence the veteran has submitted either relates to 
treatment many years after service or recent treatment and is 
essentially similar to evidence previously of record.  

The Board finds that the additional evidence, considered in 
conjunction with the record as a whole, is merely cumulative 
and does not relate to the basis for the prior final denial.  
The additional evidence, considered in conjunction with the 
record as a whole, provides no findings suggesting that any 
chronic current peptic ulcer disease or chronic low back 
disability is related to service, or that peptic ulcer 
disease was demonstrated within one year of his separation 
from service.  In fact, there is no competent medical 
evidence establishing the presence of either disability for 
many years following service.  The evidence of record as a 
whole continues to confirm that the veteran had peptic ulcer 
disease and a low back disability many years after service.  
As such, the deficiency noted as the basis for the prior 
final denial remains unestablished.  There is no evidence 
suggesting that peptic ulcer disease or a low back 
disability, first documented many years after service, is 
related in any way to service.  The Board concludes, 
therefore, that the evidence is not new and material, and the 
claims for service connection for peptic ulcer disease and a 
low back disability are not reopened


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
peptic ulcer disease or a low back disability, the appeal is 
denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


